Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-179520, filed on 10/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed after the mailing date of the non-final office action the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging device in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 8693731 B2) and further in view of Srivastava (US 10803292 B2).
Regarding claims 1 and 5, Holz discloses acquiring a first image, a pixel value of each of pixels of which represents a distance from a first position to a first imaging target object including a background object and an identification target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness.); acquiring a second image captured (col 10, lines 49-55: At block 404, one or more images are captured using cameras 102, 104. In some embodiments, one image from each camera is captured.) from the first position or a second position different the first position (Fig 1, ref 10 and 104: two cameras near each other), a pixel value of each of pixels of the second image representing at least luminance of reflected light from the first imaging target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness.). Holz does not disclose specifying, based on the first image, a first region occupied by the identification target object in the first image; and identifying a type of the identification target object based on an image of a second region corresponding to the first region in the second image.
In a similar field of endeavor of object detection, Srivastava teaches specifying, based on the first image, a first region occupied by the identification target object in the first image (fig 10, ref 1022: background image with detected objects); and identifying a type of the identification target object based on an image of a second region corresponding to the first region in the second image (fig 14, ref 1414).
	It would have been obvious to one of ordinary skill in the art to combine Holz disclosure with Srivastava teachings in order to able to quickly recognize and classify multiple objects in an uncontrolled environment. 
Regarding claim 3, Holz discloses wherein the background object is disposed in a third position and the identification target object is disposed in a fourth position in the first imaging target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness), a pixel value of each of pixels of which represents a distance from the first position to a second imaging target object including the background object and not including the identification target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness). Holz does not disclose in a state in which the background object is disposed in the third position and the identification target object is not disposed in the fourth position, and wherein the first region specified by comparing the third image and the first image.
In a similar field of endeavor of object detection, Srivastava teaches in a state in which the background object is disposed in the third position and the identification target object is not disposed in the fourth position (Fig 4, background image; target object is not present in the calibration image), and wherein the first region specified by comparing the third image and the first image (Fig 14, ref 1402-1406: combine data from captured 3d images; see additionally associated discussions Column 19 lines 27 – Column 20 line 30).
It would have been obvious to one of ordinary skill in the art to combine Holz disclosure with Srivastava teaching in order to able to quickly recognize and classify multiple objects in an uncontrolled environment. 
Regarding claim 4, Holz discloses a first imaging device set in a first position (Fig 1, ref 10 and 104: two cameras near each other) and configured to capture a first image (col 10, lines 49-55: At block 404, one or more images are captured using cameras 102, 104. In some embodiments, one image from each camera is captured.), a pixel value of each of pixels of which represents a distance from the first position to a first imaging target object including a background object and an identification target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness.); a second imaging device set in the first position or a second position different from the first position (Fig 1, ref 10 and 104: two cameras near each other) and configured to capture a second image (col 10, lines 49-55: At block 404, one or more images are captured using cameras 102, 104. In some embodiments, one image from each camera is captured.), a pixel value of each of pixels of which represents at least luminance of reflected light from the first imaging target object (Col 7, lines 18-23: light sources 108, 110 are bright enough that reflected light from an object at distance r.sub.O produces a brightness level of 1.0 while an object at distance r.sub.B=2r.sub.O produces a brightness level of 0.25. Object pixels can thus be readily distinguished from background pixels based on brightness.); and at least one processor executes (Fig 2, ref 202): acquiring the first image from the first imaging device (col 10, lines 49-55: At block 404, one or more images are captured using cameras 102, 104. In some embodiments, one image from each camera is captured.); acquiring the second image from the second imaging device (col 10, lines 49-55: At block 404, one or more images are captured using cameras 102, 104. In some embodiments, one image from each camera is captured.). Holz does not disclose specifying, based on the first image, a first region occupied by the identification target object in the first image; and identifying a type of the identification target object based on an image of a second region corresponding to the first region in the second image. 
In a similar field of endeavor of object detection, Srivastava teaches specifying, based on the first image, a first region occupied by the identification target object in the first image (fig 10, ref 1022: background image with detected objects); and identifying a type of the identification target object based on an image of a second region corresponding to the first region in the second image (fig 14, ref 1414; combine data from captured 3d images for object classification; see additionally associated discussions Column 19 lines 27 – Column 20 line 30).
It would have been obvious to one of ordinary skill in the art to combine Holz disclosure with Srivastava teaching in order to able to quickly recognize and classify multiple objects in an uncontrolled environment. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 8693731 B2), in view of Srivastava (US 10803292 B2) and further in view of Yonezawa (US 20210329285 A1).
Regarding claim 2, Holz and Srivastava do not disclose wherein the type of the identification target object identified by inputting an image of the second region to a discriminator that learned learning data associating images of objects and labels indicating types of the objects and outputs a label indicating a type of an object imaged in an input image.
In a similar field of endeavor of image and object classification, Yonezawa teaches wherein the type of the identification target object identified by inputting an image of the second region to a discriminator that learned learning data associating images of objects  ([0069] To construct a discriminator to obtain regions corresponding to the road, the sky, the trees, and buildings by using DeepLab, frame images in which the road and the buildings appear are collected as training data from the moving image.) and labels indicating types of the objects and outputs a label indicating a type of an object imaged in an input image ([0069] More specifically, regions of the road and the buildings are extracted from each frame image in the moving image to generate a file in which the labels (of the road and the buildings) are written.). 
It would have been obvious to one of ordinary skill in the art to combine Holz and Srivastava disclosure with Yonezawa teaching in order to set a compression coding parameter that corresponds to an amount of movement in the specific region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220150417 A1, US 20220083959 A1, US 20210329285 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666